Name: Commission Regulation (EEC) No 3134/84 of 9 November 1984 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 10 . 11 . 84 Official Journal of the European Communities No L 293/9 COMMISSION REGULATION (EEC) No 3134/84 of 9 November 1984 on the supply of common wheat to Ethiopia as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 1278/84 of 7 May 1984 laying down the implementing rules for 1984 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (5), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (6), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 25 October 1984 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/81 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 9 November 1984. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . ( 2) OJ No L 107, 19 . 4. 1984, p. 1 . ( s) OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14 . 12 . 1982, p. 1 . 0 OJ No L 124, 11 . 5 . 1984, p. 1 . ( 6) OJ No 106, 30 . 10 . 1962, p .' 2553/62. O OJ No L 263 , 19 . 9 . 1973 , p . 1 . (8) OJ No L 192, 26 . 7 . 1980, p. 11 . 0 OJ No L 334, 21 . 11 . 1981 , p. 27 . No L 293/ 10 Official Journal of the European Communities 10 . 11 . 84 ANNEX 1 . Programme : 1 984 2. Recipient : Ethiopia 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5 . Total quantity : 25 000 tonnes 6 . Number of lots : two No 1:13 000 tonnes No 2:12 000 tonnes 7 . Intervention agency responsible for conducting the procedure : Office national interpro ­ fessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7e (tÃ ©lex OFIBLE 200490 F) 8 . Method of mobilizing the product : the Community market 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : maximum 14,5%) 10 . Packaging :  Lot No 1 : in bulk plus 286 000 empty new polypropylene sacks, minimum weight 120 g, of a capacity of 50 kilograms, 150 needles and sufficient twine  Lot No 2 : in bulk plus 264 000 empty new polypropylene sacks, minimum weight 120 g, of a capacity of 50 kilograms, 150 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : ' FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 11 . Port of shipment : a Community port 12 . Delivery stage : cif 13 . Port of landing : Massawa 14. Procedure to be applied in order to determine supply costs : tendering 1 5 . Deadline for the submission of tenders : 1 2 noon on 22 November 1 984 16 . Shipment period : 1 to 31 December 1984 (Lot No 1 ) 1 to 28 February 1985 (Lot No 2) 17 . Security : 6 ECU per tonne Notes : 1 . The bagging costs (on the ship, in the port of Massawa) are to be borne by receivers . 2. The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia, c/o 'Diplomatic Bag,' Berlaymont 1 / 123 , 200 rue de la Loi , B-1049 Brussels . 3 . The port of Massawa can only accommodate ships with a maximum draught of 28 feet and a maximum length of 180 feet.